          20-10881-tmd Doc#3 Filed 08/04/20 Entered 08/04/20 11:20:38 Main Document Pg 1 of 2


      Fill in this information to identify the case:

                   WC 4th and Colorado, LP
      Debtor name __________________________________________________________________
                                                Western
      United States Bankruptcy Court for the: ______________________              Texas
                                                                     District of _________

      Case number (If known):   _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff
      Third Colorado Street, LLC
1                                                                                                                  $7,844,589.61
      500 W 2nd Street, Suite 1900                                                                  D
      Austin, Texas 78701

      Kone Elevators
2     PO Box 894156                                                                                                                                       $23,020.48
      Los Angeles, CA 90189-4156



3     KONE, Inc.
      5101 E St. Elmo #315                                                                                                                               $14,295.76
      Austin, TX 78744

      Heads up Cleaning Services
4     PO Box 293                                                                                                                                            $2,581.77
      Lockhart, TX 78644



5     Will's All Pro Plumbing and Air
      7847 Fortune Drive                                                                                                                                   $2,165.00
      San Antonio, TX 78250

       Clarke Kent Plumbing, Inc
6                                                                                                                                                         $1,324.87
       1408 W. Ben White Blvd.
       Austin, TX 78704


       Vanguard Fire Systems, LP
7                                                                                                                                                          $811.89
       2340 Patterson Industrial Dr
       Pflugerville, TX 78660


8    Inoca Holdco II LLC                                                                                                                                   $770.61
     FCS Fox Commercial Services, LLC
     PO Box 19047
     Austin, TX 78760



    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
             20-10881-tmd Doc#3 Filed 08/04/20 Entered 08/04/20 11:20:38 Main Document Pg 2 of 2

                  WC 4th and Colorado, LP
    Debtor       _______________________________________________________                        Case number (if known)_____________________________________
                 Name




     Name of creditor and complete          Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional           unliquidated,   total claim amount and deduction for value of
                                                                          services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff

      Facility Solutions Group, Inc.
9                                                                                                                                                      $578.90
      PO Box 896808
      Charlotte, NC 28289-6508

      ABC Home and Commercial Services
10    9475 E Highway 290                                                                                                                                $481.74
      Austin, TX 78724-2303


11     Arnold & Placek, P.C.
       203 E. Main Street, Suite 201                                                                                                                     $425.00
       Round Rock, TX 78664


12     LPZ Electric LLC                                                                                                                                 $312.02
       1533 N Interstate 35, Suite #6
       Pflugerville, TX 78660

        Beckett Electrical Services, LLC
13                                                                                                                                                       $240.86
        PO Box 81381
        Austin, TX 78708

        The Lost Lei/DW Hospitality, LLC
14      2918 Bellamy Circle                                                                         C                                                   unknown
        Cedar Park, TX 78613


       JAC Entertainment, LLC
15                                                                                                                                                      $92,153.50
       8114 B Baywood
       Austin, Texas 78759


16




17




18




19




20




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
